DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's submitted IDS filed on 3/12/2021 has been fully considered. 


                                                  Allowable Subject Matter
3.	Claims 1-27 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
As per independent claim 1: A drive characteristic control configured to receive the command signal and vary the drive characteristic of the conductivity .modulated device, the drive characteristic control further configured to vary the adjustable drive element to adjust the rise time and/ or the fail time of the voltage across the conductivity modulated device in response to the command signal generated by the system controller including remaining claim limitations.
As per independent claim 14: The switch controller further configured to control the turn on and the turn off of the conductivity modulated device to control the energy delivery to the load by variation of a rise time, a fall time, or both of a voltage across the conductivity modulated device in response to a first command in the command signal, wherein

As per independent claim 18: The first trimmable current source configured to provide current for the conductivity .modulated device to transition the conductivity modulated device from the first state to the second state at a first rate in response to a first command of the command signal and to provide current for the conductivity modulated device to transition the conductivity modulated device from the first state to the second state at a second rate in response to a second command of the command signal including remaining claim limitations.
As per independent claim 23: The switch controller further configured to control the turn on and the turn off of the transistor to control the energy delivery to the load and to vary a dri ve strength of the transistor in response to a first command in the command signal, wherein the switch controller is configured to not vary the drive strength of the transistor in response to a second command in the command signal including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,339,309 to Bixel discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.

/DAVID LUO/Primary Examiner, Art Unit 2846